                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION



UNITED STATES OF AMERICA

V.                                             CR118-017

TIARA F. SCURRY




                ORDER ON MOTION FOR LEAVE OF ABSENCE


      DANNY L. DURHAM having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9
have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT DANNY L. DURHAM be granted leave of

absence for the following periods: November 19, 2018 through November 26,

2018; December 3,2018 through December 7,2018.
              / ST
      This /      day of November,2018.




                                        J. RAND3ftrHALL,CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                              :rn district of Georgia
